Citation Nr: 9929927	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-15 902	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether there is new and material to reopen a claim for 
service connection for adenocarcinoma of the rectum.

2.  Entitlement to service connection for pellagra, 
peripheral neuropathy, chronic dysentery and amebiasis, and 
an intestinal tract infection including helminthiasis and 
schistosomiasis. 

3.  Entitlement to an increased rating for PTSD, currently 
rated 10 percent.

4.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated 10 percent.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of the VA RO that denied 
an application to reopen a claim for service connection for 
adenocarcinoma of the rectum; denied service connection for 
pellagra, peripheral neuropathy, chronic dysentery and 
amebiasis, and an intestinal tract infection including 
helminthiasis and schistosomiasis; and denied increased 
ratings for a service-connected psychiatric disorder (now 
classified as PTSD) and irritable bowel syndrome (each rated 
10 percent). 


FINDINGS OF FACT

1.  In August 1993 the RO denied service connection for 
adenocarcinoma of the rectum; the veteran filed a timely 
notice of disagreement and a statement of the case was 
issued, but he did not perfect his appeal by filing a 
substantive appeal.

2.  Evidence received since the August 1993 RO decision, 
denying service connection for adenocarcinoma of the rectum, 
is cumulative or redundant, or, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for pellagra, 
peripheral neuropathy, chronic dysentery and amebiasis, and 
an intestinal tract infection including helminthiasis and 
schistosomiasis.

4.  The veteran's service-connected PTSD is productive of no 
more than mild social and industrial impairment, and 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, and symptoms controlled by continuous medication 

5.  The veteran's service-connected irritable bowel syndrome 
is currently quiescent.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for adenocarcinoma of 
the rectum, and an August 1993 RO decision denying such is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1999).

2.  The veteran as not submitted well-grounded claims for 
service connection for pellagra, peripheral neuropathy, 
chronic dysentery and amebiasis, and an intestinal tract 
infection including helminthiasis and schistosomiasis.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (1999).

4.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.114, Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Army from January 
1943 to November 1945, and was a prisoner of war (POW) of the 
German government from December 1944 to May 1945.

The veteran's service medical records show no pertinent 
medical conditions.  His November 1945 discharge physical 
examination showed all pertinent systems were normal.

In January 1980 the veteran filed for service connection for 
residuals of a leg fracture.  In February 1980 he denied 
making a claim for compensation benefits and did not report 
for a scheduled VA compensation examination.

In April 1983 the veteran filed a claim for service 
connection for burning eyes, stomach problems (burning and 
indigestion), leg cramps, nervousness, sleeping problems, and 
memory loss.

The veteran was admitted to a VA medical center (VAMC) in May 
1983 for a re-excision of a lesion of basal cell cancer on 
his upper lip.  It was reported that that he and had an 
earlier excision of the lesion in March 1983.

On a July 1983 VA examination, the veteran denied any illness 
during the time he was a POW, except for a brief period of a 
painful hemorrhoid.  There was no history of constipation or 
diarrhea.  He estimated that he lost 60-70 pounds while he 
was a POW, but that he gained it right back after 
repatriation.  He reported no current abdominal distress 
except for pyrosis (heartburn) if he ate highly spiced or 
seasoned food.  He reported no abdominal pain or cramps.  He 
reported occasional nocturnal leg cramps (once a month).  
Physical examination noted a large rotund abdomen without 
masses or areas of tenderness.  Rectal examination showed the 
perianal area was clear and sphincter tone was good.  The 
prostate was firm, symmetrical, and not enlarged.  There were 
no rectal masses.  Laboratory studies (CBC, urinalysis, 
chemical profile, and liver studies) were all normal.  The 
diagnoses were exogenous obesity, possible angina of effort, 
and idiopathic nocturnal leg cramps with some evidence of 
arteriosclerotic peripheral vascular disease in the feet.

On a VA psychiatric examination in July 1983, the veteran 
reported he had never received psychiatric treatment.  He 
said he had worked in a manufacturing engineer for 30 years.  
He was married and had a good relationship with his wife.  
The only medical history reported was that he had 
hypertension.  The provisional diagnosis was atypical 
depression.

On the July 1983 VA neurological examination, mentation was 
normal and sensory and motor examinations were normal.  The 
diagnosis was no evidence of neurological disease.

On a September 1983 report of medical history, the veteran 
indicated he had no gastrointestinal symptoms and the only 
genitourinary symptom was nocturia. 

In October 1983 the RO granted service connection for 
residuals of a fracture of the left fibula.  

In a July 1984 medical report, the recent VA examiner 
indicated that the provisional diagnosis remained atypical 
depression.

In August 1984 the RO granted service connection for atypical 
depression, rated 10 percent.  

In December 1988 Nada Salman, M.D., reported treating the 
veteran since December 1986 for chronic diarrhea and 
constipation episodes.  It was reported that the absence of 
pathology on X-ray reports (barium enema and upper 
gastrointestinal series) suggested that he had irritable 
bowel syndrome.

On a March 1989 VA examination, the veteran reported that 
that he had had diarrhea 2-8 times a day for the last 3 
years.  The diagnoses were irritable bowel syndrome and 
hypertension.

In May 1989 the RO granted service connection for irritable 
bowel syndrome, rated 10 percent.  

The veteran was admitted to a VAMC in September 1992 for 
evaluation of abdominal pain since the previous evening.  It 
was reported that he had been in Mexico within the last 6 
weeks and had been sick with nausea, vomiting, diarrhea, and 
flu-like symptoms.  It was reported that he had a history of 
a spastic colon related to PTSD from World War II.  He was 
treated with antibiotics.  A barium enema showed some 
diverticula.  He was discharged to be readmitted for a 
sigmoidoscopy.  

A report of an October 1992 admission at the VAMC notes that 
the veteran had previous admissions for diverticulitis which 
had now resolved.  It was noted that he was admitted for a 
sigmoidoscopy for completeness.  The diagnosis was 
diverticulosis.

The veteran was again admitted to the VAMC in April 1993 with 
complaints of pain in his left lower abdomen.  In May 1993 he 
had excision and biopsy of a rectal mass that was found to be 
adenocarcinoma of the rectum.

On a July 1993 VA examination, the diagnosis of rectal cancer 
in May 1993 was noted.  It was reported that that following 
the evaluation for new bowel symptoms, his bowel pattern had 
returned to normal (4 or 5 formed bowel movements per day).  
The veteran reported that if he ate more than normal, he 
would develop diarrhea.  He reported that he had lost 5 
pounds in the last 6 months which he attributed to his 
hospital admission.  Examination showed the abdomen was soft 
without tenderness, guarding, or masses.  The impressions 
were history of irritable bowel syndrome, history of 
diverticulitis, and recent adenocarcinoma of the rectum. 

In an August 1993 decision, the RO denied service connection 
for rectal cancer, and in September 1993 the veteran was 
notified of this decision.  He filed a notice of disagreement 
in January 1994, and a statement of the case was issued in 
May 1994.  The veteran did not thereafter file a timely 
substantive appeal.

In February 1995 the veteran applied to reopen the claim for 
service connection for rectal cancer.  He also submitted 
additional compensation claims which are now on appeal.

Medical records received since the August 1993 RO decision, 
concerning service connection for rectal cancer, include 
additional VA medical records from 1993 to 1995 which show 
the diagnosis of rectal cancer and note treatment including 
surgery for the condition.

On a July 1995 VA PTSD evaluation by a social worker, it was 
reported that that the veteran had been married to same women 
for 40 years, had completed college, and had worked in tool 
and machine design for 4 different employers until his 
retirement in 1989.  It was reported that he had raised 7 
children who were all living independently.  He proudly 
stated that they all went to college.  The veteran reported 
he had never had a psychiatric hospitalization, and he gave a 
vague history of some past psychiatric outpatient treatment.  
He described minimal symptom of nervousness, a dislike for 
crowds, memory loss, and an occasional bad dream regarding 
the war.  

On a July 1995 VA psychiatric examination for PTSD, it was 
reported that that the veteran drank 3-4 beers a day.  It was 
noted he was pleasant and cooperative and a good informant.  
He complained of memory deficits likely due to advancing age.  
The diagnosis was mild PTSD.  His Global Assessment of 
Functioning (GAF) score was listed as 58.  The examiner noted 
psychological tests were consistent with moderate depression.

On a July 1995 VA intestinal examination, the veteran 
reported a history which included past pellagra and amebiasis 
which cleared, diverticulitis in 1988, and colon cancer and 
related surgery about 3 years ago.  He reported no current 
symptoms of irritable bowel syndrome.  Abdominal examination 
was negative.  Impressions included quiescent irritable bowel 
syndrome presently.

On an incomplete September 1995 VA examination report, it was 
noted that the veteran did not have any major neurological 
compliant except for occasional focal numbness of the right 
knee.  

In his March 1996 substantive appeal and in earlier 
statements, the veteran explained bowel problems he had 
during and after service, attributing his adenocarcinoma of 
the rectum to these problems.  He said he was on medication 
for gastrointestinal problems and had horrible experiences as 
a prisoner of war.  He claimed that he has had intestinal 
problems because of having to drink contaminated water while 
he was a prisoner of war.


II.  Analysis

A.  New and material evidence to reopen a claim for 
service connection for adenocarcinoma of the rectum

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Service incurrence 
will be presumed for certain chronic diseases, including 
cancer, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected condition.  
38 C.F.R. § 3.310.

A claim for service connection for adenocarcinoma of the 
rectum was denied by the RO in August 1993; the veteran did 
not perfect an appeal; and this decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F. 3d 1356 (Fed.Cir. 1998).

When the RO denied service connection for adenocarcinoma of 
the rectum in August 1993, it considered the service medical 
records and post VA medical records that show the onset of an 
irritable bowel syndrome in 1986 and the first diagnosis of 
adenocarcinoma of the rectum in 1993.  At the time of August 
1993 RO decision, there was no evidence linking the 
adenocarcinoma of the rectum with service on with an 
established service-connected condition including irritable 
bowel syndrome.  

Evidence submitted since the August 1993 RO decision includes 
medical records since 1993, many years after service, showing 
ongoing intermittent treatment for adenocarcinoma of the 
rectum.  These records are cumulative and redundant, and not 
new evidence, as the RO had previously noted the existence of 
such condition many years after service.  The evidence is 
also not material because it does not link the condition with 
service or with an established service-connected disorder.

The statements of the veteran, to the extent that they relate 
current adenocarcinoma of the rectum to service or to his 
service-connected irritable bowel syndrome, do not constitute 
material evidence since, as a layman, he has no competence to 
give medical opinions on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Thus, new and material evidence has not been submitted since 
the August 1993 RO decision which denied the veteran's claim 
for service connection for adenocarcinoma of the rectum; the 
claim has not been reopened; and the 1993 RO decision is 
final.

B.  Service connection for pellagra, peripheral neuropathy, 
chronic dysentery and amebiasis, and an intestinal tract 
infection including helminthiasis and schistosomiasis

In addition to the above-cited law and regulations pertaining 
to service connection, where a veteran is a former POW and 
was detained or interned for not less than 30 days, and 
pellagra, peripheral neuropathy (except where directly 
related to infectious causes), or helminthiasis (infection 
with worms) becomes manifest to a degree of 10 percent at any 
time after such service, such disease will be presumed to 
have been incurred in service; this presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(c).  There is also a 
presumption of service incurrence for amebiasis and 
schistosomiasis if they become manifest to a degree of 10 
percent within a year after service (or within accepted 
incubation periods after service) for a veteran who had 
tropical service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(b).

The veteran contends he has numerous disabilities which are 
attributable to his POW experience.  The threshold question 
is whether he has met his initial burden of submitting 
evidence to show that his claims are well grounded, meaning 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If he has not done so, there is no VA 
duty to assist him in developing the claims, and the claims 
must be denied.  Id.  For a service connection claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); competent evidence showing 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in certain circumstances, lay 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

As noted, one requirement for a well-grounded claim for 
service connection is competent evidence of a current 
disability (a medical diagnosis).  Id.  The veteran has 
submitted no medical evidence of a diagnosis of any of the 
claimed conditions (or residuals of same).  Without such 
competent medical evidence, the service connection claims 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a).

C.  Increased ratings

The veteran's claims for increased ratings for PTSD and 
irritable bowel syndrome are well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further duty to assist him with his claims.  38 
U.S.C.A. § 5107(a).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  PTSD 

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  The 
old criteria provide that a 10 percent rating is assigned 
when there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is assigned when there is "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite" (for a 30 percent 
rating under 38 C.F.R. § 4.132) is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents the degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new criteria provide that a 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the prior or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

The latest VA psychiatric examination from 1995 shows the 
veteran has mild PTSD.  His symptoms include an occasional 
bad dream of his wartime experiences.  He had a steady 
employment history after service, leading to his retirement 
in 1989.  The evidence does not show current psychiatric 
treatment, and he has never been hospitalized for psychiatric 
reasons.  The veteran lives with his wife of 40 years, and 
successfully raised 7 children.  The only abnormal 
psychiatric finding on the psychiatric examination was the 
complaint of memory deficit and that was felt to be due to 
increasing age, not psychiatric pathology.  He was oriented, 
cooperative, and a good informant.  The diagnosis was mild 
PTSD.  The GAF score was 58, reflecting moderate symptoms.

Under the "old" criteria, the weight of the evidence shows 
no more than mild (10 percent) social and industrial 
impairment from PTSD symptoms.  There is no evidence of 
psychiatric symptoms that would interfere with work or social 
functioning.  The veteran has a stable relationship with his 
spouse and children, and held steady full-time employment for 
many years until his retirement.  No more than mild social 
and industrial impairment is evident.  He does not suffer 
from the definite industrial and social impairment required 
for a 30 percent rating under the old criteria of Code 9411.

The veteran also does not meet the requirements for a 30 
percent rating under the "new" criteria.  Again, the 
veteran is currently retired, and no occupational impairment 
was shown while he was working and no increased psychiatric 
symptoms have been shown since his retirement.  The only 
symptom of which the veteran has complained is memory 
impairment and this was considered by the psychiatric 
examiner to be due to advancing age, not psychiatric 
pathology.  The veteran's social impairment apparently 
involves only some dislike of crowds.  The evidence does not 
show decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks.  While the evidence 
shows the veteran has some complaints of nervousness, it does 
not show that he has panic attacks, anxiety, suspiciousness, 
or memory loss due to psychiatric pathology.  Rather, his 
condition is mild and no more than 10 percent disabling.

The weight of the evidence shows that the veteran's service-
connected PTSD does not warrant a rating greater than 10 
percent under either version of the rating criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the increased 
rating claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



2.  Irritable bowel syndrome 

A 10 percent rating for irritable bowel syndrome is warranted 
when the disorder is moderate, with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating (the next highest, and maximum, rating) is warranted 
when the disorder is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

On the veteran's latest intestinal examination in 1995, his 
irritable bowel syndrome was described as quiescent.  The 
veteran has non-service-connected rectal cancer, but does not 
have any recent gastrointestinal symptoms which have been 
attributed to his service-connected irritable bowel syndrome.  
The evidence does not reflect any recent treatment for 
irritable bowel syndrome.

The preponderance of the evidence is against a rating greater 
than 10 percent for the service-connected irritable bowel 
syndrome.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.















ORDER

The application to reopen a claim for service connection for 
adenocarcinoma of the rectum is denied.

Service connection for pellagra, peripheral neuropathy, 
chronic dysentery and amebiasis, and an intestinal tract 
infection including helminthiasis and schistosomiasis, is 
denied. 

An increased rating for PTSD is denied.

An increased rating for irritable bowel syndrome denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

